Citation Nr: 1036324	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUEs

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for excessive fatigue, to 
include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for joint pains, to include 
as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1990 to October 
1990 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The Board notes that the Veteran requested and was scheduled for 
a video conference hearing before a Veterans Law Judge, but did 
not appear for the hearing.  Accordingly, the Board considers the 
appellant's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (d), (e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At a VA examination in June 2005, the Veteran reported treatment 
by the Fayetteville VA Medical Center (VAMC).  The Board observes 
that there are no treatment records from the Fayetteville, 
Arkansas VAMC in the claims file; the only VA treatment records 
are from the Muskogee, Oklahoma VAMC dated through August 2003.  
Since these records are potentially relevant to the appeal, they 
must be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records 
pertaining to the Veteran from the 
Fayetteville, Arkansas VAMC.  Obtain any and 
all treatment records pertaining to the 
Veteran from the Muskogee, Oklahoma VAMC 
dated since August 2003.  All actions to 
obtain the requested records should be 
documented fully in the claim's file.  
Because these are Federal records, if any of 
the records cannot be located or no such 
records exist, a memorandum of unavailability 
must be associated with the claims file and 
the Veteran should be provided with a copy of 
this memorandum.

2.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


